VAIDIK, Chief Judge,
concurring ' in part, dissenting in part.
I concur in full with the majority’s treatment of the waiver, equitable assignment, and UCC issues in this case. I respectfully dissent with respect to the final issue—whether BMO Harris is entitled to possession of the Parcel.
The majority concludes that BMO Harris must purchase its right of possession at a sheriffs sale because “the default situation in Indiana is that a mortgagee has a lien on, but no right to possession of, the mortgaged premises, and the facts of this case fit the default pattern.” Op. at 394. I agree with this statement of the law. But here, GC 2548 is, at best, a month-to-mortth tenant, not a lessee or mortgagor. See Ind.Code § 32-31-1-2. As such, GC 2548 lacks any interest in the Parcel that certain mortgage-foreclosure procedures—particularly sheriff sales—are designed to protect.5 See Ind.Code § 32-30-10-14 (“In all cases in which the proceeds of sale exceed the amounts described ... the surplus must be paid to ... the mortgage debtor,-mortgage debtor’s heirs, or other persons assigned by the mortgage debtor.”). As a month-to-month tenant, GC 2548’s interest in the property was thirty days’ possession, and had there been no mortgage-foreclosure action, GC 2548 would have been entitled to thirty days’ notice before eviction, nothing more. See Ind.Code § 32-31-1-1.
By ordering a sheriffs sale, I believe the majority confers greater protection upon GC 2548 than it deserves, given that it is merely a month-to-month tenant with no interest in the Parcel. I would affirm the trial court’s order giving BMO Harris the right to take possession of the Parcel in thirty days’ time.

. The only party with interest in the Parcel was Borrower, but Borrower abandoned that interest when it agreed to foreclosure by default.